      Case 2:21-cv-00004-BSM Document 29 Filed 06/11/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

DAVID W. TAYLOR                                                         PLAINTIFF

v.                        CASE NO. 2:21-CV-00004-BSM

JOHN P. YATES, Warden,
FCC Forrest City                                                        DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed.

     IT IS SO ORDERED this 11th day of June, 2021.




                                                 UNITED STATES DISTRICT JUDGE
